Title: John Barnes to Thomas Jefferson, 14 February 1810
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir
              George Town Columbia 
                     14th Feby 1810—
            
             
		  In pursuance of your two late favors the 17th & 29th Ulto I have been inabled to procure and herewith inclose Mess. Bowie & Kurtz sett of Ex: 1st 2d & 3d dated 13 Inst a Sixty days sight on Messrs Baring Brothers & Co London for £200 sterling ex: a 2 per Ct under par, Equal to $871.10 Dollars on Accot and for the Use of Genl Kosciusko at Paris—I was induced to make this purchase—as most convenient at this Crisis of uncertainty respecting
			 Remittances to France—by the advice of Mr Joseph Nourse of the Registry—I have endorsed & made them payable—to the Generals Banker—Messrs 
                  Baguenault 
                     Hoffingan & C at Paris, (as directed last year) who can Negociate them—to best advantageo—I also inclose you, the Genls last and present years a/c—by the latter—you will perceive the small remaining Balance due him is $8⁹⁰⁄₁₀₀ only—most sincerely wish the safe & speedy Arrival of this Remittance, & proceeds satisfactory, to the good General, to whom I have addressed a few lines—in Answer to his last favor dated 20th May—as well on present Occasion,—
            
              I am, Dear Sir, most Respectfully, Your Obedt servant
              
                  John Barnes.
            
          
          
            PS: it may be, I have not inclosed the Bills of exchange 1st & 2d suitable to the Occasion—if so—you will please Correct their address—
          
        